DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the distal end” which lacks proper antecedent basis in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer (US 5,688,099).
Consider claim 1.  Fischer teaches a split-tilt deck trailer, comprising:  an elongate tilt deck (60); and an elongate stationary deck (70), wherein the elongate tilt deck is constructed and arranged to pivot relative to the elongate stationary deck for implement loading (arrangement of fig. 4).
Consider claim 2.  Fischer teaches a stationary front deck (28B).
Consider claims 3 and 4.  Fischer teaches a ramp (at 61) disposed at a distal end of the elongate tilt deck.
Consider claims 5 and 6.  Fischer teaches a locking mechanism (87A) constructed and arranged to selectively lock the tilt deck in a substantially horizontal position.
Consider claim 7.  Fischer teaches that the tilt deck and locking mechanism are constructed and arranged such that the tilt deck is capable of an unlocked loading state (87A disengaged; fig. 4) and a locked transport state (87A engaged; fig. 1).
Consider claim 8.  Fischer teaches a trailer comprising:  a frame (16); an elongate first deck (60) operatively engaged with the frame such that the elongate first deck is pivotable relative to the frame; and an elongate second deck (70) operatively engaged with the frame such that the elongate second deck remains stationary when the elongate first deck is pivoted relative to the frame and wherein the elongate second deck is adjacent to elongate first deck (arrangement of fig. 4).
Consider claim 9.  Fischer teaches a third deck (28A, 28B) disposed at a first end of the elongate first deck and elongate second deck.
Consider claim 10.  Fischer teaches a ramp (at 61), disposed at a distal end of the elongate tilt deck.
Consider claim 11.  Fischer teaches a first fender (21B) and a second fender (21A).
Consider claim 12.  Fischer teaches that the first fender is fixedly attached to the elongate first deck (via 26 and 62A).
Consider claim 13.  Fischer teaches an adjustable coupler (35-38) fixedly attached to the frame.
Consider claim 14.  Fischer teaches that the elongate first deck is operatively engaged with the frame via a tilting mechanism (26 and 62A).
Consider claim 15.  Fischer teaches a split-deck trailer comprising:  a frame (16); a tilt deck (60) operatively engaged with the frame via a tilting mechanism (26, 62A, and 87A), the tilting mechanism comprising:  a pivot point (at 62A) and a locking mechanism (87A); a stationary deck (70); wherein the tilt deck is configured to transition between a substantially horizontal locked position (87A engaged; fig. 1)  and a tilted position (87A disengaged; fig. 4) via the tilting mechanism.
Consider claim 16.  Fischer teaches that the stationary deck is substantially adjacent to and parallel with the tilt deck when the tilt deck is in the locked position (see fig. 1).
Consider claim 17.  Fischer teaches that the locking mechanism further comprises a handle (handle of 87A), a safety pin (shaft of 87A), and a latch (85A and 86A).
Consider claim 18.  Fischer teaches that the locking mechanism further comprises at least one latch hook (opening in 85A), at least one lug (opening in 86A), and at least one axle (threaded portion of 87A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 5,688,099) in view of Robertson (US 9,656,588 B2).
Consider claims 19 and 20.  Fischer does not explicitly teach a cushioned cylinder and a hydraulic system.  Robertson teaches a cushioned cylinder (140) in operational communication with a tilt deck (22), and the cushioned cylinder is in further operational communication with a hydraulic system (see column 6, lines 4-5).  It would have been obvious to a person having ordinary skill in the art to modify Fischer’s trailer with a cushioned cylinder and hydraulic system as taught by Robertson in order to provide powered actuation of the tilt deck when the tilt deck cannot be actuated by movement of the load—for example, when loading or unloading a disabled vehicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The attached PTO-892 lists references which teach various tilt decks for loading vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015.  The examiner can normally be reached on Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN SNELTING/Primary Examiner, Art Unit 3652